DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-15 are objected to because of the following informalities:  the claims recite “the first wavelength selection region”.  There is insufficient antecedent basis for this term.  Antecedent basis exists for this term in claim 5.  It is assumed that claims 14-15 are dependent upon claim 5.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an imaging element configured to capture a subject irradiated with the spectral beams including beams of at least two different wavelengths to acquire a spectral image” and “a deriving unit configured to derive a surface property or shape information of the subject from a specified result obtained by specifying, by the deriving unit, an irradiation region irradiated with each of the spectral beams on the subject based on a mixing ratio of the spectral beams and received light intensity of each of the spectral beams included in the spectral image” in claim 1; and
“an imaging element configured to capture a subject irradiated with a plurality of spectral beams including beams of at least two different wavelengths” and “performing light 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Bahatt et al. (US 2007/0035818), hereinafter “Bahatt”.
Regarding claim 1, Bahatt discloses an optical device (abstract, Figs. 1, 3, 5, 6) comprising: 
a light selection unit (Fig. 3, ref 224, paragraph [0054]; Fig. 7, ref 422, paragraph [0127]) configured to split an irradiated light beam (from source Fig. 1, 128, paragraph [0041], see also Fig. 12, ref 642, paragraph [0144]) into a plurality of spectral beams of different wavelength regions (Fig. 3, refs  230, 232, paragraph [0054]); 
an imaging element (ref 228, paragraph [0054]) configured to capture a subject (ref 226) irradiated with the spectral beams including beams of at least two different wavelengths (paragraph [0054]) to acquire a spectral image (refs 230, 232, 234, paragraph [0054] “corresponding array 230 of spectra 232 disposed in an overlapping arrangement on the detector. In particular, adjacent ends of the spectra, indicated at 234, can overlap (generally the longer wavelength end of one spectrum overlapping the shorter wavelength end of an adjacent spectrum along a dispersion axis)”); and 
a deriving unit (refs 126, 164, paragraph [0044]) configured to derive a surface property or shape information of the subject (paragraph [0113]) from a specified result obtained by specifying, by the deriving unit, an irradiation region irradiated with each of the spectral beams on the subject based on a mixing ratio of the spectral beams and received light intensity of each of the spectral beams included in the spectral image (Fig. 5, paragraphs [0054], [0082], [0109]).
Regarding claim 2, Bahatt discloses wherein 
the light selection unit splits the irradiated light beam into the spectral beams as a first spectral beam of a first wavelength region and a second spectral beam of a second wavelength region (Fig. 3, refs  230, 232, paragraph [0054]), 
the imaging element captures the spectral image of at least the split first wavelength region and the split second wavelength region (ref 228, paragraph [0054]), and 
the deriving unit derives the surface property or the shape information (paragraph [0113]) from the specified result obtained by specifying an irradiation region irradiated with each of the first spectral beam and the second spectral beam on the subject based on first received light intensity of the first wavelength region and second received light intensity of the second wavelength region included in the spectral image (Fig. 5, paragraphs [0054], [0082], [0109]).
Regarding claim 3, Bahatt discloses wherein the deriving unit derives the surface property or the shape information from the specified result obtained by specifying a first irradiation region irradiated only with the first spectral beam of the first wavelength region (Fig. 3, ref 232 left), a second irradiation region irradiated with the first spectral beam and the second spectral beam (ref 234), and a third irradiation region irradiated only with the second spectral beam, on the subject (ref 232 right).
Regarding claim 5, Bahatt discloses wherein the light selection unit includes a first wavelength selection region through which the first spectral beam passes, and a second wavelength selection region through which the second spectral beam passes, and the first wavelength selection region and the second wavelength selection region are disposed at 
Regarding claim 6, Bahatt discloses further comprising: an irradiation unit (Fig. 12, ref 632) that includes: a light source (ref 640); and an optical element configured to reduce an angle of divergence of the light beam emitted from the light source (refs 654, 656, paragraph [0144]).
Regarding claim 7, Bahatt discloses wherein the light source includes a light emitting surface having a finite size (ref 642).
Regarding claim 13, Bahatt discloses wherein the optical element is a lens (Fig. 10, ref 594), the light selection unit (ref 592) is disposed between the light source and the lens, and the lens forms an image of a light beam that passes through the light selection unit, on the subject (paragraph [0140]).
Regarding claim 16, Bahatt discloses an information processing method (abstract, Figs. 1, 3, 5, 6) comprising: 
splitting an irradiated light beam (from Fig. 1, ref 126) into a plurality of spectral beams of different wavelength regions (ref 132); 
capturing a subject (ref 132) irradiated with the spectral beams including beams of at least two different wavelengths (ref 150, 152, 152, 162) to acquire a spectral image (refs 230, 232, 234, paragraph [0054] “corresponding array 230 of spectra 232 disposed in an overlapping arrangement on the detector. In particular, adjacent ends of the spectra, indicated at 234, can overlap (generally the longer wavelength end of one spectrum overlapping the shorter wavelength end of an adjacent spectrum along a dispersion axis)”); and 

Regarding claim 17, Bahatt discloses a computer program product having a non-transitory computer readable medium including programmed instructions (paragraph [0094]), wherein the instructions, when executed by a computer connected to an imaging element (ref 228, paragraph [0054]) configured to capture a subject (ref 226) irradiated with a plurality of spectral beams including beams of at least two different wavelengths (paragraph [0054]) obtained by performing light splitting by a light selection unit (Fig. 3, ref 224, paragraph [0054]; Fig. 7, ref 422, paragraph [0127]) configured to split an irradiated light beam (from source Fig. 1, 128, paragraph [0041], see also Fig. 12, ref 642, paragraph [0144]) into the spectral beams of different wavelength regions to acquire a spectral image (refs 230, 232, 234, paragraph [0054] “corresponding array 230 of spectra 232 disposed in an overlapping arrangement on the detector. In particular, adjacent ends of the spectra, indicated at 234, can overlap (generally the longer wavelength end of one spectrum overlapping the shorter wavelength end of an adjacent spectrum along a dispersion axis)”), cause the computer to perform: 
deriving a surface property or shape information of the subject from a specified result obtained by specifying an irradiation region irradiated with each of the spectral beams on the subject based on a mixing ratio of the spectral beams and received light intensity of each of the spectral beams included in the spectral image (Fig. 5, paragraphs [0054], [0082], [0109]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4  rejected under 35 U.S.C. 103 as being unpatentable over Bahatt as applied to claims 1-2 above, and further in view of Bencic et al (US 2016/0274017), hereinafter “Bencic”.
Regarding claim 4, Bahatt is silent regarding wherein the deriving unit derives the surface property or the shape information based on the first received light intensity and the second received light intensity after removing a dark current component.
However, Bencic teaches an optical measurement device (abstract) including wherein the deriving unit derives the surface property or the shape information based on the first received light intensity and the second received light intensity after removing a dark current component (paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bahatt with the teaching of Bencic by including wherein the deriving unit derives the surface property or the shape information based on the first received light intensity and the second received light intensity after removing a dark current component in order to calibrate the system.
Allowable Subject Matter
Claims 8-12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical device, the device comprising, among other essential elements, wherein the optical element is a lens, the light source is disposed in a focal point region of the lens, and the lens causes the light beam emitted from the light source to be quasi-parallel light, in combination with the rest of the limitations of claims 1, 6, and the above claim.  
Regarding claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical device, the device comprising, among other essential elements, wherein the optical element contains a transparent medium, and includes a reflective surface having a paraboloid shape or a quasi-paraboloid shape on an outer surface of the transparent medium, and the light source is disposed in a focal point region of the reflective surface, in combination with the rest of the limitations of claims 1, 6, and the above claim.  Claim 12 is dependent from claim 11 and therefore is also included in the allowed subject matter.
Regarding claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical device, the device comprising, among other essential elements, wherein a size of a light emitting surface of a light source that emits the light beam is substantially the same as a size of the first wavelength selection region through which the first spectral beam passes, in combination with the rest of the limitations of claims 1, 2, 5, and the above claim.   This change is not an obvious change under Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), as the device having the claimed relative dimensions does perform differently than the prior art device, by having an improved SNR.
Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical device, the device comprising, wherein a size of a light emitting surface of a light source that emits the light beam is substantially larger than a size of does perform differently than the prior art device, by having an improved SNR.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franke (US 2003/0007159), Hong (US 2020/0333135), Matsumoto (US 2018/0045508), Isei (US 2013/0098127), Tanaka (US 5237404), and Schulte (US 2008/0316500) teach similar optical arrangements but lack the claimed processing limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877